Dismissed by Supreme Court, October 6, 2014



                               UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1500


WILLIAM HENRY HARRISON; GOD DYHU K. HARRISON; BIGAL M.A.
HARRISON,

                Plaintiffs – Appellants,

          v.

TROOPER J. M. WOODWARD, Virginia State Police; SERGEANT
SMITH, Virginia State Police-Nine Mile Road Barracks;
CAPTAIN GARY B. PAYNE, Virginia State Police; VIRGINIA
STATE POLICE; CANAL INSURANCE COMPANY; BOB CARLTON, Agent
of Canal Insurance,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00131-HEH)


Submitted:   August 13, 2013                  Decided:   August 23, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Henry Harrison, God         Dyhu     K.   Harrison,   Bigal   M.A.
Harrison, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Appellants          appeal   the      district        court’s     orders

dismissing this civil rights action pursuant to Fed. R. Civ. P.

12(b)(6) and denying their motion for reconsideration.                      We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for   the   reasons     stated      by   the     district    court.

Harrison v. Woodward, No. 3:13-cv-00131-HEH (E.D. Va. Mar. 5 &

Apr. 9, 2013).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument    would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                        2